Citation Nr: 0501687	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  02-19 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to January 
1972.

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal arose from a January 2002 Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision.  

In December 2003, the Board previously Remanded this case 
primarily for compliance with VCAA requirements.  The case is 
once more before the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

A preliminary review of the evidence shows that the issue on 
appeal remains unresolved, clinically.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  

The veteran served in Vietnam.  His service personnel records 
show that his primary military occupational specialty (MOS) 
was in supply.  His awards and decorations include the 
Vietnam Service Medal, Vietnam Campaign Medal with 60 device 
and Meritorious Unit Commendation Medal (1st OLC).  

He claims that he had PTSD stressors associated with Vietnam 
service.  He reports that his stressors include assisting the 
wounded, being exposed to combat and mortar attacks on a 
monthly basis and serving as a door gunner on multiple 
occasions.  He notes entering his Vietnam duty during the TET 
Offensive.

While the Board recognizes that the veteran has been 
diagnosed with PTSD, there is no verified supporting evidence 
that the claimed inservice stressors actually occurred or a 
medical opinion linking these stressors with his current 
symptomatology.  

The Board notes that the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), formerly the U.S. Army 
and Joint Services Environmental Support Group (ESG), has not 
been contacted to research the veteran's alleged service 
stressors.

The Board finds that an attempt should be made in this 
regard.  See Zarycki v. Brown, 6 Vet. App. 91 (1993).  
Thereafter, the veteran should be scheduled for a VA 
psychiatric examination in order to determine whether there 
is a link between the veteran's current symptoms and an 
inservice stressor, if PTSD is currently diagnosed.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  Appropriate steps to taken to request 
the veteran to provide specific details 
about the stressful events he claims to 
have experienced while serving in 
Vietnam.  In this regard, the veteran 
should be asked to provide, as precisely 
as possible, the precise dates and places 
of each claimed stressful event, as well 
as his unit assignment at the time of 
each claimed stressor.  The veteran 
should be advised that this information 
is vital to his claim and that failure to 
provide the requested information may 
result in denial of the claim.  
Thereafter, the information regarding the 
veteran's service (including copies of 
his service personnel records, a listing 
of claimed stressors, and any other 
records relevant to the PTSD claim) 
should then be forwarded to the USASCRUR 
(formerly the ESG) and that organization 
should be requested to investigate and 
attempt to verify the alleged incidents.  
The veteran must be notified that the 
accuracy of his information is vital for 
verifying his claimed stressors.

3.  If, and only if the veteran's claimed 
stressors have been verified by the 
USASCRUR, the veteran should be afforded 
a special psychiatric examination.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.

If PTSD is diagnosed, the examiner should 
state for the record the specific 
stressor(s) reported by the veteran and 
which as/have been verified support the 
diagnosis. The examination and the report 
thereof should be in accordance with DSM-
IV.

If any psychiatric disorder other than 
PTSD is diagnosed, the examiner must be 
requested to opine as to whether such 
psychiatric disorder(s) is/are related to 
service on any basis, or if preexisting 
service, was/were aggravated thereby.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the veteran's claims file 
should be reviewed to ensure that all of 
the foregoing requested development has 
been completed.  In particular, the 
requested examination report(s) and 
required medical opinions should be 
reviewed to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, corrective procedures 
should be implemented.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

5.  After undertaking any further 
development deemed essential in addition 
to that specified above, the issue of 
entitlement to service connection for 
PTSD should be readjudicated.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claim 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  







By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the veteran 
until he is notified by the VBA AMC; however, he is hereby 
notified that failure without good cause shown to report for 
any scheduled VA examination may adversely affect the outcome 
of his claim for service connection for PTSD.  38 C.F.R. 
3.655 (2004).  



	                  
_________________________________________________
	WARREN W. RICE, JR. 	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




